Vidor ©. Letbas

Case 1:20-cv-01200-RGA Document 1 Filed 09/09/20 Page 1 of 4 PagelD #: 1

. APPLICATION. TO PROCEED
y. - WITHOUT PREPAYMENT OF
|  l FEES AFFIDAVIT -

«

 

 

a Amt ff , CO) other __

-PochA Avo GANdIE Gmpa, | —- 20- 1200

_ CASE NUMBER:

 

~

declare that | am the (check appropriate box)

Vice & fechas

 

in the above-entitled proceeding; thatin support of my ‘request to proceed without prepayment of fees or costs

the relief sought in the.

under 28 USC. Si 9715, | declare thai i am unable to pay | ol Oks cosis 3 these proceedings and ihai | am eniiiled to
Co mn alae ef weinghec| De . .

In support of this application, | answer the following’ estions under penalty of perjury:

1.

Are you currently incarcerated?: es LI No (If “No” go to Part 2)

If “Yes” state the place of of your incarceration Fedecal. prepuce Onder okettec, aw)

Are you employed at the institution? Ad If “yes”, what income do you receive from the rte?

/ What is your social security number? _. (ZI-S0-FILG

—_

YOU MUST HAVE THE INST [TUTION FILL OUT THE CERTIFICATE PORTION OF THIS AFFIDAVIT
SHOWING THE PAST SIX MONTHS’ TRANSACTIONS FOR YOUR PRISON AGCOUNT, "A ledger sheet «

showing such transactions also should be attached.” ae
~ Dyes No

Are you current employed?

a. If ihe.answer is “Yes” staie the amount of your take-home salary or or wages and pay period and give

ihe name and'address of your employer. FF

b. If the answer is “No” state the date of your last employmeni, the amount of your take-home salary or
wages and pay period and the name and address of your last employer.
Ti Cony to Zo

In the past 12, twalve months have you recsived any money from any of the following C sources?

a. Business, profession or other self-employment Cl Yes IX) No
_ b. Rent sayments, interest or dividends | ; . LI Yes x No
c, Pensions, annuities or life insurance payments D Yes XI No
d. Disability or workers compensation payrnents ” LJ Yes | XI No
e. Gifts or inheritances | L] Yes I No

‘otha So oe Mes Bi No

_4.° Any other sources |

A.

lt the answer io any of the above is "eg? describe each source of money and state the amount received

and what you expect you will continue to receive on number of tnis form. d Fo oo -,
/

AMAT PN EE Leet ee TINY
Case 1:20-cv-01200-RGA Document 1 Filed 09/09/20 Page 2 of 4 PagelD #: 2

 

 

a

. Do you owprany cash, or do you have money in checking or savings accounts?
No [) (laclude any funds in prison accounts.)

i the answer is “yes,” state the tote! value of the items owned,
GE 5.9°.

. Do, you own or have ‘any interest in any real estate, stocks, bonds, notes,

automobiles or other valuable property (excluding ordinary household furnishings
and clothing)? ;

Yes[] No

If the answer is “yes,’” describe the property and state its approximate value.

os.

‘

‘~}

. List the persons who are dependent upon you for support, state your relationship to
those Persons, and indicate how much you contribute toward their support,

| -declare under penalty of serjury that the foregoing is,imue and comect.

Executed on tt 3H 2070 | a sh

(Date) : ‘Signature of Apolicarit

 

 

CERTIFICATE
(Prisoner Accounts Only)

| certify that the applicant named herein has the sum of $
, , 07 account io his credit at the

‘institution where he is confined. | further certify that the applicant likewise has the following securities to
Ais credit according to the records of said institution: —

 

 

 

 

 

1 further certify thet during the last six months the applicant’s average balance was $
- ppiic ‘

 

Authorized Officer of Institution

 

 

ss ORDER OF COURT *

 

Tne application is hereby granted. Let the
applicant proceed without prepayment of
cost or fees or the necessity of giving secur-

The application is hereby denied
ity: therefor..

 

 

 

 

United States Judge |, . Date , United States’ Judge - os _ Date
. = me or Magistrate : :

=
hee
iP

I~

sate

vy
f

 
Case 1:20-cv-01200-RGA Document1 Filed 09/09/20 Page 3 of 4 PagelD #: 3

TRULINCS 08783039 - PERKINS, VICTOR - Unit: RCH-A-B

ween www eee ee ee Ee Pe OOOO MOB ETE Ne Ee Se Eww eT eee Bes eH eee ee ewe eee ere ee eee eee een

FROM: 08783039

TO: Legal Services

SUBJECT: ***Request to Staff*** PERKINS, VICTOR, Reg# 08783039, RCH-A-B
DATE: 09/03/2020 06:24:46 AM

To: Ms. Lundy, special U.S. Attorney
inmate Work Assignment: unassigned

UNITED STATES DISTRICT COURT
DISTRICT OF DELAWARE

CASE NO.

Victor B. Perkins/
Wanda Givan/
Mary Givan/
Dexter Givan/
Clinton Givan/
Yul Givan,
PLAINTIFF(S)

“ye
Proctor and Gamble Pharmacuetical Company/

Astra Zeneca Manufacturing Company,
DEFENDANT(S)

 

MOTION TO BE ALLOWED TO
PROCEED WITHOUT PREPAYMENT
OF COURT FEES AND COSTS

HONORABLE COURT,

COMES NOW, movant hereinafter “Perkins” in pro se with Motion to be allowed to proceed without prepayment of
Court fees and costs, whereof, the movant is a civilly committed detainee in which he is not a “prisoner” within the meaning
of the Prisoner's Litigation Reform Act where is not required to pay Court fees and costs pursuant to Perkins v Hedricks, 340
F.3d 582, 583(8th Cir. 2003). The movant is not required to prepay Court fees and cost in which he should be allowed to
proceed in this civil action without payment.

Mkt
or B. Pérkins/movant(s)
Case 1:20-cv-01200-RGA Document 1 Filed 09/09/20 Page 4 of 4 PagelD #: 4

TRULINCS 08783039 - PERKINS, VICTOR - Unit: RCH-A-B

Federal Medical Center
Rochester, Minnesota 55903
